Order, in so far as appealed from, affirmed, with ten dollars costs and disbursements. TMs is a taxpayer’s action. The question here does not involve the right of the defendants to abandon the proposed improvement of Welcher avenue and Washington street as shown upon the original plans prepared by the county engineer and presented to defendant village of PeeksMll. The record does not disclose that the plan was approved by the village. The plaintiff seeks to restrain *701the defendants from taking title to or incurring any expense in connection therewith to any real estate contemplated in a proposed “ new ” street under a new plan, for the reason that such proposed action not only involves bad faith, but is illegal. While we are of opinion that the taking of property by a municipality for public improvement in the name of a dummy or agent cannot be justified in law; that the interest of defendant Roberts in the contract acquiring the land in question violates the provisions of section 332 of the Village Law if he voted therefor; that the proposed taking of land in excess of that required for the public improvement cannot be justified by the Highway Law or the Constitution of the State of New York (Art. 1, § 7) (Cincinnati v. Vester, 281 U. S. 439), these questions are not before us in this record. Lazansky, P. J., Young, Hagarty and Carswell, JJ., concur; Tompkins J., not voting.